 


109 HR 1388 IH: Small Business Expensing Permanency Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1388 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Herger introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the increase in expensing of certain depreciable business assets enacted by the Jobs and Growth Tax Relief Reconciliation Act 2003 and extended by the American Jobs Creation Act of 2004. 
 

1.Short titleThis Act may be cited as the Small Business Expensing Permanency Act of 2005. 
2.Increased expensing for small business made permanent
(a)In generalParagraph (1) of section 179(b) of the Internal Revenue Code of 1986 (relating to dollar limitation) is amended by striking $25,000 ($100,000 in the case of taxable years beginning after 2002 and before 2008) and inserting $100,000.
(b)Increase in qualifying investment at which phaseout beginsParagraph (2) of section 179(b) of such Code (relating to reduction in limitation) is amended by striking $200,000 ($400,000 in the case of taxable years beginning after 2002 and before 2008) and inserting $400,000.
(c)Inflation adjustmentsSection 179(b)(5)(A) of such Code (relating to inflation adjustments) is amended by striking and before 2006.
(d)Revocation of electionSection 179(c)(2) of such Code (relating to election irrevocable) is amended by striking and before 2006.
(e)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
 
